Citation Nr: 1643062	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-45 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for status post meniscus tear and chronic strain of the left knee (left knee disability).

3.  Entitlement to increases in the "staged" ratings assigned for service-connected cervical strain with degenerative disc disease of C5-6 (neck disability), currently evaluated at 10 percent, prior to December 15, 2011, and 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to May 1977. 

The matters of the ratings assigned for left and right knee disabilities are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  They were previously before the Board in July 2011 and August 2013, when they were remanded by another Veterans Law Judge (VLJ) for additional development; the matters have been reassigned to the undersigned.  The matter of the "staged" ratings assigned for neck disability is before the Board on appeal from a July 2012 rating decision.  The matter of entitlement to TDIU is before the Board on appeal from a November 2013 rating decision (that confirmed an earlier provisional rating decision.)  

(The record indicates that the Veteran has expressed disagreement with that portion of a provisional August 2013 rating decision that granted service connection for radiculopathy of the bilateral lower extremities.  He was notified that his disagreement was premature, as a final rating decision had not been promulgated with respect to those matters.  (See December 2014 statement of the case for the matter of TDIU).  A final decision on the matters of bilateral lower extremity radiculopathy was promulgated in May 2016.  The Veteran has not yet expressed disagreement with that decision, and the period to do so has not yet expired.  Consequently, these matters are not before the Board at this time.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran appears to be receiving on-going treatment for his service-connected disabilities.  Records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase, to include TDIU, and must be obtained on remand.  The Board notes that records of VA treatment are constructively of record.

Right Knee, Left Knee, and Neck Disabilities

The Board acknowledges that the matter of the ratings assigned for bilateral knee disabilities has been remanded twice before.  However, as explained in more detail below, additional development on those issues, as well as the rating assigned for neck disability, is required to comply with the Board's prior remand instructions, reconcile conflicting evidence of record, and evaluate the disabilities at issue in light of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing under 38 C.F.R. § 4.71a).

With respect to the Board's prior remand instructions, in its August 2013 remand, the Board instructed the examiner (of the Veteran's bilateral knee disabilities) to discuss the Veteran's statements regarding instability and provide reasons if the Veteran's reports of knee symptoms were rejected.  The June 2014 VA (fee-basis) examiner recorded knee impairment of less severity than that reported by the Veteran, to include normal findings regarding stability, but did not address the conflict between the lay and clinical evaluations.  (Compare June 2014 VA examination report (noting functional impairment limited to pain on movement and pain-free ranges of motion from 0 to 110 on the right and 0 to 120 on the left) with November 2009 substantive appeal (asserting bilateral knee pain so severe that he is unable to walk and requires bedrest, as well as symptoms of stiffness, heat, redness, locking, and "giving way")).  Thus, the examination report is not in compliance with the instructions provided in the Board's August 2013 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, although the Board regrets the additional delay, the remand of the bilateral knee claims for corrective action is required.

With respect to the conflicting evidence of record (as relevant to the ratings assigned for knee and neck disabilities), the Veteran reports (through his attorney and on VA examination) that he is essentially immobilized and incapacitated, which the Board notes appears to conflict with some of the medical evidence and clinical findings of record.  (See, e.g., July 2008 VA (fee-basis) examination (clinically observed abnormal gait and Veteran's report of constant knee pain requiring complete bed rest at the highest levels and neck-related symptoms to include weight loss, visual disturbances, bowel complaints, and erectile dysfunction); January 2009 VA treatment record (normal gait and pain due to neck/shoulder (i.e., not the knees));   December 2011 VA (fee-basis) examination (clinically observed normal gait and Veteran's report of no incapacitating episodes of knee or neck disability, moderate neck pain, and no related bowel impairment or erectile dysfunction; October 2014 substantive appeal (asserting that the Veteran's neck disability is functionally equivalent to ankylosis and that his medications cause additional disability)).  Thus, remand is required to obtain clinical corroboration of the Veteran's reported functional limitation and to reconcile the conflicting evidence of record with respect to the knee and neck claims.

Finally, in Correia, the U.S. Court of Appeals for Veterans Claims determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In light of the recent holding in Correia, the Board finds that a remand for an examination that complies with Correia is necessary.  

TDIU

The matter of entitlement to TDIU must be remanded as inextricably intertwined with the matters addressed above.  In addition, the Veteran asserts that he is unemployable due to service-connected disabilities, and cites to his grant of Social Security Administration (SSA) benefits in support of his contention.  (See, e.g., February 2015 substantive appeal.)  The Board notes that SSA determinations are not binding on VA, as, inter alia, SSA may consider non-service-connected disabilities and age in its determinations, and VA is prohibited from doing so.  In the instant case, the Board notes that, although the Veteran was ultimately found disabled by SSA standards, SSA also found that he was capable of performing the full range of sedentary work.

The Board notes that the Veteran has also provided conflicting evidence as to the circumstances under which he stopped pursuing full-time employment.  For example, in his TDIU application he stated that he stopped working because his pain medication (for service-connected disabilities) prevented him from driving a truck.  However, in a July 2009 VA treatment record, he stated that he switched from truck driving to selling insurance due to the need to inject insulin to treat his (non-service-connected) diabetes.

Consequently, if the ordered VA examination, above, does not, by itself, establish unemployability, the Board finds that a vocational assessment will be necessary to determine whether training for employment within the Veteran's physical capability (due to service-connected disability) is feasible in light of his education and experience.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record all records of VA evaluations and treatment the Veteran has received for his service-connected disabilities (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for an orthopedic spine surgeon examination to determine the severity of his service-connected neck and knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 and General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to each disability, to include any functional impairment due to medication used to treat the disabilities at issue.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

In responding, the examiner is asked to carefully review the record, to include reports of prior examinations and VA and private treatment records, and address any discrepancies in the level of disability/functional impairment recorded, to specifically include comment as to whether the Veteran's self-reported symptoms (to include those reported on the July 2008 VA (fee-basis) examination and in correspondence with VA) are consistent with the clinical record.  The examiner should also comment on any apparent functional improvement noted on subsequent examinations when compared with the July 2008 VA (fee-basis) examination.  The examiner must address the Veteran's reports of knee instability and provide a clinically-supported explanation for discounting any lay reports of symptoms, to include pain resulting in incapacitation, visual disturbances, bowel impairment, and erectile dysfunction.  

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as appropriate.

3.  If and only if the VA examination does not, by itself, support a finding of unemployability (throughout the appeal period), the AOJ should then arrange for an assessment of the Veteran's employability by a VA vocational specialist.  Based on review of the entire record and interview of the Veteran, the specialist should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education (some college and additional vocational training) and occupational experience (to include truck driving, auto sales, insurance sales, and account manager), but not the effects of age and any non-service-connected disabilities.  The specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

The VA vocational specialist should provide the rationale and reasoning for the opinion offered.

4. Then, the AOJ should review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




